DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claimed filed January 21, 2020.  Claims 1 – 21 are presented for examination. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1 -10, drawn to acquiring tracking data pertaining to transactions of a user through an electronic communication network by user of a processor of a computing system, comprising: acquiring first tracking data pertaining to shipment of a first item associated with a first transaction, and acquiring second tracking data from a second carrier, the second tracking data pertaining to shipment of a second item associated with a second transaction; and transmitting a graphical user interface to a client computing device through the electronic communication network, the graphical user interface comprising: a map component configured to visually represent a geographical region, a first tracking user interface element disposed on the map component, the first tracking user interface element configured to visually represent the first tracking data, and a second tracking user interface element disposed on the map component, the second tracking user interface element configured to visually represent the second tracking data, classified in G06Q 10/0833.
Invention II. Claims 11 - 21, drawn to acquire transaction data pertaining to transactions involving a user from one or more data sources, the acquired transaction data comprising first transaction data pertaining to a first transaction associated with a first ecommerce platform and second transaction data pertaining to a second user transaction associated with a second ecommerce platform different from the first ecommerce platform, wherein the acquisition monitor is further configured to derive a location of a first shipment associated with the first transaction and a location of a second shipment associated with the second transaction from the acquired transaction data; and an interface engine configured for operation on the processor, the interface engine configured to generate a graphical user interface for display at a client computing device, the graphical user interface comprising a first display element and a second display element overlaid on a map, wherein a location of the first display element on the map corresponds to the determined location of the first shipment, and wherein a location of the second display element on the map corresponds to the determined location of the second shipment., classified in G06Q 10/083.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes for tracking of one or more shipments on a graphical interface. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I is drawn to a method for acquiring first tracking data associated with a first transaction, and acquiring second tracking data from a second carrier. While invention II is drawn to acquiring transaction data comprising first transaction data pertaining to a first transaction associated with a first ecommerce platform and second transaction data pertaining to a second user transaction associated with a second ecommerce platform different from the first ecommerce platform.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. The different classifications for the inventions add a search burden.  Furthermore, different search queries would be required for the various inventions as each invention includes different non-overlapping features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628